On Petition for Rehearing.
Henley, J.
This court has again carefully considered the points raised by the argument of counsel for appellant in this cause upon his petition for a rehearing.
This court held in its original opinion herein that the judgment upon which appellant brought this action in the lower court was void for want of jurisdiction of the judge over the subject-matter of the action. It follows that appellant had no right of action against appellee. It has been repeatedly held by the Supreme Court of this State and by this Court, that *91“where the plaintiff appeals, as in this case, and the record shows he has no canse of action against the defendant, intervening errors, if any, must be regarded as harmless and the judgment must be affirmed.” Clawson, Tr., v. Chicago, etc., R. W. Co., 95 Ind. 152, and cases there cited.
The petition for a rehearing is overruled.
Wiley, J., took no part.